The petitioner asks for a change of name on the ground that she has been divorced from her husband and she offers in evidence the divorce judgment of a Mexican Court showing the divorce was granted upon "mutual consent" grounds and obtained after a week's residence in Mexico for that purpose, with no residence there on the part of her husband.
Such a proceeding is not recognized as a divorce in this state (State vs. Cooke, 110 Conn. 348) and this Court will not recognize it by granting an application based upon it.
   The petition is denied.